US
NoRTHERN Nore na COUT i r to

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF|TEXAS} ap _
AMARILLO DIVISION 2020
CLERK Us)
UNITED STATES OF AMERICA § By py US: DISTRICT Coup
§ lL. =
Plaintiff, §
§
v. § 2:19-CR-91-Z-BR-2
§
TRESON BLAKE FUGITT §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 20, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Treson Blake Fugitt filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Treson Blake Fugitt was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Treson Blake Fugitt; and ADJUDGES
Defendant Treson Blake Fugitt guilty of Count One in violation of 21 U.S.C. 846. Sentence will

be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March 6, 2020.

 

MATTHEW J. KACSBMARYK
UNIYED STATES DISTRICT JUDGE

 
